Exhibit 10(d)

 

UNIVERSAL FOOD & BEVERAGE COMPANY

 

2006 OMNIBUS EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

UNIVERSAL FOOD & BEVERAGE COMPANY

 

2006 OMNIBUS LONG-TERM INCENTIVE COMPENSATION PLAN

 

1.   Purpose    1 2.   Definitions    1 3.   Administration    6     (a)  
Authority of the Committee    6     (b)   Manner of Exercise of Committee
Authority    6     (c)   Limitation of Liability.    7 4.   Shares Subject to
Plan    7     (a)   Limitation on Overall Number of Shares Subject to Awards   
7     (b)   Application of Limitation to Grants of Awards    7     (c)  
Availability of Shares Not Delivered under Awards    8     (d)   No Further
Awards Under Prior Plan    8 5.   Eligibility; Per-Person Award Limitations    8
6.   Specific Terms of Awards    8     (a)   General    8     (b)   Options    9
    (c)   Stock Appreciation Rights    10     (d)   Restricted Stock Awards   
10     (e)   Deferred Stock Award    12     (f)   Bonus Stock    12     (g)  
Performance Awards    12     (h)   Other Stock-Based Awards    13 7.   Certain
Provisions Applicable to Awards    13     (a)   Stand-Alone, Additional, Tandem,
and Substitute Awards    13     (b)   Term of Awards    13     (c)   Form and
Timing of Payment Under Awards; Deferrals    13     (d)   Exemptions from
Section 16(b) Liability.    14     (e)   Compliance with Code Section 409A    14
8.   Code Section 162(m) Provisions    14     (a)   Covered Employees.    14    
(b)   Performance Criteria.    14

 

i



--------------------------------------------------------------------------------

     (c)    Performance Period; Timing for Establishing Performance Goals.    15
     (d)    Adjustments.    15 9.    Change in Control    15      (a)    Effect
of “Change in Control”    15      (b)    Definition of “Change in Control”    17
10.    General Provisions.    18      (a)    Compliance With Legal and Other
Requirements.    18      (b)    Limits on Transferability; Beneficiaries    18  
   (c)    Adjustments    19      (d)    Taxes    20      (e)    Changes to this
Plan and Awards    20      (f)    Limitation on Rights Conferred Under Plan   
21      (g)    Unfunded Status of Awards; Creation of Trusts    21      (h)   
Nonexclusivity of this Plan    22      (i)    Payments in the Event of
Forfeitures; Fractional Shares    22      (j)    Governing Law    22      (k)   
Non-U.S. Laws    22      (l)    Plan Effective Date and Shareholder Approval;
Termination of Plan    22

 

ii



--------------------------------------------------------------------------------

UNIVERSAL FOOD & BEVERAGE COMPANY

 

2006 OMNIBUS EQUITY INCENTIVE PLAN

 

1. Purpose. The purpose of this 2006 OMNIBUS EQUITY INCENTIVE PLAN (this “Plan”)
is to assist UNIVERSAL FOOD & BEVERAGE COMPANY, a public corporation (the
“Company”), and its Related Entities (as hereinafter defined) in attracting,
motivating, retaining and rewarding high-quality executives and other employees,
officers, directors, consultants and other persons who provide services to the
Company or its Related Entities by enabling such persons to acquire or increase
a proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s stockholders, and providing
such persons with long-term performance incentives to expend their maximum
efforts in the creation of stockholder value.

 

2. Definitions. For purposes of this Plan, the following terms shall be defined
as set forth below, in addition to the terms defined in Section 1 hereof.

 

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award, Share granted as a bonus or in lieu of another award,
Other Stock-Based Award or Performance Award, together with any other right or
interest, granted to a Participant under this Plan.

 

(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

 

(c) “Business Combination” has the meaning ascribed to such term in
Section 9(b)(iii) hereof.

 

(d) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under
this Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.

 

(e) “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act and any successor to such Rule.

 

(f) “Board” means the Company’s Board of Directors.

 

(g) “Cause” shall, with respect to any Participant, have the meaning specified
in the applicable Award Agreement. In the absence of any definition in an
applicable Award Agreement, “Cause” shall have the equivalent meaning or the
same meaning as “cause” or “for cause” set forth in any employment, consulting
or other agreement for the performance of services between the Participant and
the Company or a Related Entity or, in the absence of any

 

1



--------------------------------------------------------------------------------

such agreement or any such definition in such agreement, such term shall mean
(i) the failure by the Participant to perform, in a reasonable manner, his or
her duties as assigned by the Company or a Related Entity, (ii) any violation or
breach by the Participant of his or her employment, consulting or other similar
agreement with the Company or a Related Entity, if any, (iii) any violation or
breach by the Participant of any non-competition, non-solicitation,
non-disclosure and/or other similar agreement with the Company or a Related
Entity, (iv) any act by the Participant of dishonesty or bad faith with respect
to the Company or a Related Entity, (v) use of alcohol, drugs or other similar
substances in a manner that adversely affects the Participant’s work
performance, (vi) the commission by the Participant of any act, misdemeanor, or
crime reflecting unfavorably upon the Participant or the Company or any Related
Entity, or (vii) any statement (written or verbal) by the Participant which
denigrates, demeans, libels or slanders the Company or a Related Entity and
which has had or is reasonably likely to have a material adverse effect on the
Company or any Related Entity or its business, operations or reputation. The
good faith determination by the Committee of whether the Participant’s
Continuous Service was terminated by the Company for “Cause” shall be final and
binding for all purposes hereunder.

 

(h) “Change in Control” means a Change in Control as defined with related terms
in Section 9(b) of this Plan.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(j) “Committee” means a committee comprised of Board members and designated by
the Board to administer this Plan which may consist of two or more directors,
who are (i) ”non-employee directors” within the meaning of Rule 16b-3 (or any
successor rule) under the Exchange Act, unless administration of this Plan by
“non-employee directors” is not then required in order for exemptions under Rule
16b-3 to apply to transactions under this Plan, and (ii) “outside directors”
within the meaning of Section 162(m) of the Code, and (iii), if the Company’s
securities are listed or quoted for trading on the NASDAQ Stock Market or a
national securities exchange, “Independent”; provided, however, that if the
Board fails to designate a committee or if there are no longer any members on
the committee so designated by the Board, then the Board shall serve as the
Committee.

 

(k) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

 

(l) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee Director, Consultant or other service provider, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity in any capacity of Employee, Director,
Consultant or other service provider (except as otherwise provided in the Award
Agreement). An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

2



--------------------------------------------------------------------------------

(m) “Covered Employee” means an Eligible Person who is a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto.

 

(n) “Deferred Stock” means a right to receive Shares, including Restricted
Stock, cash or a combination thereof, at the end of a specified deferral period.

 

(o) “Deferred Stock Award” means an Award of Deferred Stock granted to a
Participant under Section 6(e) hereof.

 

(p) “Director” means a member of the Board or the board of directors of any
Related Entity.

 

(q) “Disability” means a permanent or total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

 

(r) “Effective Date” means the date on which this Plan is adopted by the Board,
which is February 15, 2006, subject to approval within twelve (12) months
thereafter by stockholders of the Company in accordance with Section 10(l)
hereof.

 

(s) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Code Sections 424(e) and (f), respectively), shall be Eligible Persons for
purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in this Plan.

 

(t) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(v) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of a Share as of any given date shall be determined as follows:

 

(A) If the shares were traded over-the-counter on the date in question but were
not traded on the Nasdaq Stock Market or the Nasdaq National Market System, then
the Fair Market Value shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date as reported on the
Nasdaq, or, if not so reported, as reported by the NASDAQ OTC Bulletin

 

3



--------------------------------------------------------------------------------

Board or by the “Pink Sheets” published by the National Quotation Bureau, Inc.
or as reported in a customary financial reporting service, as applicable, and as
the Committee determines;

 

(B) If the Shares were traded over-the-counter on the date in question and were
traded on the Nasdaq Stock Market or the Nasdaq National Market System, then the
Fair Market Value shall be equal to the last-transaction price quoted for such
date by the Nasdaq Stock Market or the Nasdaq National Market;

 

(C) If the Shares were traded on a stock exchange on the date in question, then
the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report on such date; and

 

(D) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(w) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the applicable Award Agreement. In the absence of any definition in
an applicable Award Agreement, “Good Reason” shall have the equivalent meaning
or the same meaning as “good reason” or “for good reason” set forth in any
employment, consulting or other agreement for the performance of services
between the Participant and the Company or a Related Entity or, in the absence
of any such agreement or any such definition in such agreement, such term shall
mean (i) the assignment to the Participant of any duties inconsistent in any
material respect with the Participant’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
assigned by the Company or a Related Entity, or any other action by the Company
or a Related Entity which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company or a Related Entity promptly after receipt of notice
thereof given by the Participant, or (ii) any material failure by the Company or
a Related Entity to comply with its obligations to the Participant as agreed
upon, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company or a Related Entity
promptly after receipt of notice thereof given by the Participant.

 

(x) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

 

(y) “Incumbent Board” has the meaning ascribed to such term in Section 9(b)(ii)
hereof.

 

(z) “Independent,” when referring to either the Board or members of the
Committee, has the same meaning as used in the rules of the NASDAQ Stock Market
or any national securities exchange on which any securities of the Company are
listed or quoted for trading, provided that this term shall only be applicable
if the Company’s securities are listed or quoted for trading, on the NASDAQ
Stock Market or a national securities exchange.

 

4



--------------------------------------------------------------------------------

(aa) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

 

(bb) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

 

(cc) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

 

(dd) “Outstanding Company Common Stock” has the meaning ascribed to such term in
Section 9(b)(i) hereof.

 

(ee) “Outstanding Company Voting Securities” has the meaning ascribed to such
term in Section 9(b)(i) hereof.

 

(ff) “Participant” means a person who has been granted an Award under this Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

(gg) “Performance Award” means any Award granted pursuant to Section 6(g)
hereof.

 

(hh) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

 

(ii) “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include a
“group” as defined in Section 13(d) thereof.

 

(jj) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

 

(kk) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including any
restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

(ll) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.

 

(mm) “Restriction Period” has the meaning ascribed to such term in
Section 6(d)(i) hereof.

 

5



--------------------------------------------------------------------------------

(nn) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to this Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

(oo) “Shares” means the shares of common stock of the Company, par value $0.01
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.

 

(pp) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

 

(qq) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 80% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
entitled to vote generally in the election of directors or in which the Company
has at least 80 percent of the profits interest or capital interest of such
other entity.

 

(rr) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by an entity acquired by the
Company or any Related Entity or with which the Company or any Related Entity
combines.

 

3. Administration.

 

(a) Authority of the Committee. This Plan shall be administered by the
Committee, except to the extent the Board elects to administer this Plan, in
which case this Plan shall be administered by the Board and references herein to
the “Committee” shall be deemed to be references to the Board. The Committee
shall have full and final authority, subject to and consistent with the
provisions of this Plan, to select Eligible Persons to become Participants,
grant Awards, determine the type, number and other terms and conditions of, and
all other matters relating to, Awards, prescribe Award Agreements (which need
not be identical for each Participant) and rules and regulations for the
administration of this Plan, construe and interpret this Plan and Award
Agreements and correct defects, supply omissions or reconcile inconsistencies
therein, and to make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of this Plan. In exercising
any discretion granted to the Committee under this Plan or pursuant to any
Award, the Committee shall not be required to follow past practices, act in a
manner consistent with past practices, or treat any Eligible Person in a manner
consistent with the treatment of other Eligible Persons.

 

(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Related Entities, Participants, Beneficiaries, transferees under
Section 10(b) hereof or other persons claiming rights from or through a
Participant, and stockholders. The express grant of any specific power to the
Committee, and the taking of any

 

6



--------------------------------------------------------------------------------

action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or managers
of the Company or any Related Entity, or committees thereof, the authority,
subject to such terms as the Committee shall determine, to perform such
functions, including administrative functions, as the Committee may determine to
the extent that such delegation will not result in the loss of an exemption
under Rule 16b-3(d)(1) for Awards granted to Participants subject to Section 16
of the Exchange Act in respect of the Company and will not cause Awards intended
to qualify as “performance-based compensation” under Code Section 162(m) to fail
to so qualify. The Committee may appoint agents to assist it in administering
this Plan.

 

(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of this Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to this Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

 

4. Shares Subject to Plan.

 

(a) Limitation on Overall Number of Shares Subject to Awards. Subject to
adjustment as provided in Section 10(c) hereof, the maximum aggregate number of
Shares that may be (i) issued under this Plan pursuant to the exercise of
Options, (ii) issued pursuant to Restricted Stock Awards or Deferred Stock
Awards, and (iii) covered by Stock Appreciation Rights, is 14,000,000 Shares;
provided however that no more than 10,000,000 of such Shares shall be issued to
Persons who are Employees of the Company as of February 15, 2006. In addition,
subject to adjustment as provided in Section 10(c) hereof, the maximum aggregate
number of Shares that may be issued under this Plan pursuant to the exercise of
Incentive Stock Options is 14,000,000 Shares. No Participant may receive Awards
representing more than 3,000,000 Shares in any one calendar year. The foregoing
limitations shall be applied as of any date by taking into account the number of
Shares available to be made the subject of new Awards as of such date, plus the
number of Shares previously issued under this Plan and the number of Shares
subject to outstanding Awards as of such date. Any Shares delivered under this
Plan may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares.

 

(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of Shares to be delivered in connection with such Award or, in the
case of an Award relating to Shares but settled only in cash, the number of
Shares to which such Award relates, exceeds the number of Shares remaining
available under this Plan, minus the number of Shares deliverable in settlement
of or relating to then outstanding Awards. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of substitute awards) and make adjustments if the
number of Shares actually delivered differs from the number of Shares previously
counted in connection with an Award.

 

7



--------------------------------------------------------------------------------

(c) Availability of Shares Not Delivered under Awards.

 

(i) If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, such Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
Awards under this Plan.

 

(ii) In the event that any Option or other Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or withholding tax liabilities arising
from such Option or other Award are satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the Company, then
only the number of Shares issued net of the Shares tendered or withheld shall be
counted for purposes of determining the maximum number of Shares available for
grant under this Plan.

 

(d) No Further Awards Under Prior Plan. In light of the adoption of this Plan,
no further awards shall be made under any prior plans after the Effective Date.

 

5. Eligibility; Per-Person Award Limitations. Awards may be granted under this
Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(c), in each fiscal year during any part of which this Plan is in
effect, no Participant may be granted (i) Options or Stock Appreciation Rights
with respect to more than 3,000,000 Shares or (ii) Restricted Stock, Performance
Awards, and/or Other Stock-Based Awards with respect to more than 3,000,000
Shares. In addition, the maximum dollar value payable to any one Participant
with respect to any Performance Period with respect to Performance Awards is
$3,000,000 multiplied by the number of full years in the Performance Period.

 

6. Specific Terms of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of this
Plan, as the Committee shall determine, including but not limited to terms
requiring forfeiture of Awards in the event of termination of Continuous Service
by the Participant, terms requiring the achievement of performance goals and/or
future service requirements in order for Awards to vest and be exercisable, and
terms permitting a Participant to make elections relating to his or her Award.
The Committee shall retain full power and discretion to accelerate, waive or
modify, at any time, any term or condition of an Award that is not mandatory
under this Plan. Except in cases in which the Committee is authorized to require
other forms of consideration under this Plan, no consideration other than
services may be required for the grant (but not the exercise) of any Award.

 

8



--------------------------------------------------------------------------------

(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

 

(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option. If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such employee, the exercise price per Share under such Incentive
Stock Option shall be no less than 110% of the Fair Market Value of a Share on
the date such Incentive Stock Option is granted.

 

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares, other Awards or awards granted under other plans of the Company or a
Related Entity, or other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis provided that
such deferred payments are not in violation of the Sarbanes-Oxley Act of 2002,
or any rule or regulation adopted thereunder or any other applicable law), and
the methods by or forms in which Shares will be delivered or deemed to be
delivered to Participants.

 

(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under this Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in this Plan to the contrary notwithstanding, no term of
this Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under this Plan be
exercised, so as to disqualify either this Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested, or
consents to, the change that will result in such disqualification. Thus, Options
granted as Incentive Stock Options shall be subject to the following special
terms and conditions:

 

(A) the Option shall not be exercisable more than ten years after the date such
Incentive Stock Option is granted; provided, however, that if a Participant owns
or is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code,

 

9



--------------------------------------------------------------------------------

respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be for no more than five years from the
date of grant; and

 

(B) The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under this Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) are
exercisable for the first time by the Participant during any calendar year shall
not exceed $100,000.

 

(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person (a “Stock Appreciation Right”), in each case upon such
terms and conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of this Plan, including the following:

 

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee. The
grant price of a Stock Appreciation Right shall not be less than the Fair Market
Value of a Share on the date of grant.

 

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, and any other terms and conditions of
any Stock Appreciation Right. The amount payable upon exercise of a Stock
Appreciation Right shall be paid solely in the form of Shares, unless the
Committee determines that payment in the form of cash or property (other than
Shares) would not cause the Stock Appreciation Rights to be subject to
Section 409A of the Code.

 

(d) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan,
covering a period of time specified by the Committee (the “Restriction Period”).
The terms of any Restricted Stock Award granted under this Plan shall be set
forth in a written Award Agreement which shall contain provisions determined by
the

 

10



--------------------------------------------------------------------------------

Committee and not inconsistent with this Plan. The restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Committee may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of this
Plan and any Award Agreement relating to the subject Restricted Stock Award, a
Participant granted Restricted Stock shall have all of the rights of a
shareholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee). During the Restriction Period, subject to
Section 10(b) below, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Company;
provided that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock Awards shall be waived in
whole or in part in the event of terminations resulting from specified causes.

 

(iii) Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that (A) “stop transfer” instructions be placed against
such Restricted Stock with the Company’s transfer agent, (B) such certificates
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, (C) the Company retain physical possession
of the certificates, and (D) the Participant deliver stock powers to the
Company, endorsed in blank, relating to the Restricted Stock.

 

(iv) Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under this Plan. Unless otherwise determined by the Committee, Shares
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.

 

(v) Minimum Vesting Period. Except for certain limited situations (including
termination of employment, a Change in Control referred to in Section 9, grants
to new hires to replace forfeited compensation, grants representing payment of
earned Performance Awards or other incentive compensation, or grants to
Directors), Restricted Stock Awards subject solely to future service
requirements shall have a Restriction Period of not less than three years from
date of grant (but permitting pro-rata vesting over such time).

 

11



--------------------------------------------------------------------------------

(e) Deferred Stock Award. The Committee is authorized to grant Deferred Stock
Awards to any Eligible Person on the following terms and conditions:

 

(i) Award and Restrictions. Satisfaction of a Deferred Stock Award shall occur
upon expiration of the deferral period specified for such Deferred Stock Award
by the Committee. In addition, a Deferred Stock Award shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. A
Deferred Stock Award may be satisfied by delivery of Shares, cash equal to the
Fair Market Value of the specified number of Shares covered by the Deferred
Stock, or a combination thereof, as determined by the Committee at the date of
grant or thereafter. Prior to satisfaction of a Deferred Stock Award, a Deferred
Stock Award carries no voting or dividend or other rights associated with Share
ownership.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Deferred Stock Award), the Participant’s
Deferred Stock Award that is at that time subject to deferral shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to a Deferred Stock Award shall be waived in
whole or in part in the event of terminations resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
any Deferred Stock Award.

 

(f) Bonus Stock. The Committee is authorized to grant Shares to any Eligible
Persons as a bonus, provided that, in the case of Eligible Persons subject to
Section 16 of the Exchange Act, the amount of such grants remains within the
discretion of the Committee to the extent necessary to ensure that acquisitions
of Shares or other Awards are exempt from liability under Section 16(b) of the
Exchange Act. Shares or Awards granted hereunder shall be subject to such other
terms as shall be determined by the Committee.

 

(g) Performance Awards. The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
hereof. The performance criteria to be achieved during any Performance Period
and the length of the Performance Period shall be determined by the Committee
upon the grant of each Performance Award; provided, however, that a Performance
Period shall not be shorter than 12 months nor longer than five years. Except as
provided in Section 9 hereof or as may be provided in an Award Agreement,

 

12



--------------------------------------------------------------------------------

Performance Awards will be distributed only after the end of the relevant
Performance Period. The performance goals to be achieved for each Performance
Period shall be conclusively determined by the Committee and may be based upon
the criteria set forth in Section 8 hereof. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis.

 

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of this Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under this Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
this Plan. The Committee shall determine the terms and conditions of such
Awards. Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration
(including, without limitation, loans from the Company or a Related Entity
provided that such loans are not in violation of the Sarbanes-Oxley Act of 2002,
or any rule or regulation adopted thereunder or any other applicable law), paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards or other property, as the Committee shall
determine.

 

7. Certain Provisions Applicable to Awards.

 

(a) Stand-Alone, Additional, and Substitute Awards. Awards granted under this
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity. Such additional, tandem, and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award.

 

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or, in the case
of an Incentive Stock Option, such shorter term as may be required under
Section 422 of the Code).

 

(c) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
this Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. Any installment or deferral provided for in the preceding sentence shall,
however, be subject to the Company’s compliance with the provisions of the

 

13



--------------------------------------------------------------------------------

Sarbanes-Oxley Act of 2002, the rules and regulations adopted by the Securities
and Exchange Commission thereunder, and all applicable rules of the NASDAQ Stock
Market or any national securities exchange on which the Company’s securities are
listed or quoted for trading, if the Company’s securities are listed or quoted
for trading on any of the NASDAQ Stock Market or a national securities exchange.
The settlement of any Award may be accelerated, and cash paid in lieu of Stock
in connection with such settlement, upon occurrence of one or more specified
events (in addition to a Change in Control), if the Committee determines that
such acceleration and cash settlement would not cause the Award to be subject to
Section 409A of the Code or, if such Award is or would be subject to
Section 409A, would not cause the Award to fail to meet, or to be operated in
accordance with, the requirements of Section 409A (including, without
limitation, those referred to in Code Section 409(a)(1)(A)(i)). Installment or
deferred payments may be required by the Committee (subject to Section 10(e)
hereof, including the consent provisions thereof in the case of any deferral of
an outstanding Award not provided for in the original Award Agreement) or
permitted at the election of the Participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of a reasonable interest rate on installment or deferred
payments.

 

(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

 

(e) Compliance with Code Section 409A. It is the intent of the Company that each
Award under this Plan either (i) not be subject to the requirements of
Section 409A, as interpreted by IRS Notice 2005-1 (2005-2 I.R.B. 274) and any
subsequent guidance published by the IRS regarding Section 409A, or (ii) meet
and be operated in accordance with such requirements. Accordingly, each Award
under this Plan shall comply with the requirements of Section 409A, if
applicable, and shall be administered in accordance with such requirements.

 

8. Code Section 162(m) Provisions.

 

(a) Covered Employees. If and to the extent that the Committee determines at the
time a Restricted Stock Award, a Performance Award, or an Other Stock-Based
Award is granted to an Eligible Person who is, or is likely to be, as of the end
of the tax year in which the Company would claim a tax deduction in connection
with such Award, a Covered Employee, then the Committee may provide that this
Section 8 is applicable to such Award.

 

(b) Performance Criteria. If a Restricted Stock Award, a Performance Award or an
Other Stock-Based Award is subject to this Section 8, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be contingent upon achievement of one or
more objective performance goals. Performance goals shall be objective and shall
otherwise meet the requirements of Section 162(m) of the Code and regulations
thereunder including the requirement that the level or levels of performance

 

14



--------------------------------------------------------------------------------

targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” One or more of the following business criteria for
the Company, on a consolidated basis, and/or for Related Entities, or for
business or geographical units of the Company and/or a Related Entity (except
with respect to the total shareholder return and earnings per share criteria),
shall be used by the Committee in establishing performance goals for such
Performance Awards: (1) earnings per share; (2) increase in revenues or margins;
(3) increase in cash flow; (4) operating margin; (5) return on net assets,
investment, capital, or equity; (6) economic value added; (7) direct
contribution; (8) net income; pre-tax earnings, earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; earnings
after interest expense and before extraordinary or special items; operating
income; income before interest income or expense, unusual items and income taxes
(local, state or federal) and excluding budgeted and actual bonuses which might
be paid under any ongoing bonus plans of the Company; (9) working capital;
(10) management of fixed costs or variable costs; (11) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures; (12) total stockholder return; and (13) debt
reduction. Any of the above goals may be determined on an absolute or relative
basis or as compared to the performance of a published or special index deemed
applicable by the Committee including, but not limited to, the Standard & Poor’s
500 Stock Index or a group of companies that are comparable to the Company. The
Committee may exclude the impact of an event or occurrence which the Committee
determines should appropriately be excluded, including (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.

 

(c) Performance Period; Timing For Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a Performance Period no shorter than 12 months and no longer than five
years, as specified by the Committee. Performance goals shall be established not
later than 90 days after the beginning of any Performance Period applicable to
such Performance Awards, or at such other date as may be required or permitted
for “performance-based compensation” under Code Section 162(m).

 

(d) Adjustments. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8. The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.

 

9. Change in Control

 

(a) Effect of “Change in Control.” Subject to Section 9(a)(iv), and if and only
to the extent provided in the Award Agreement, or to the extent otherwise
determined by the Committee, upon the occurrence of a “Change in Control,” as
defined in Section 9(b):

 

(i) Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control shall become immediately
vested and exercisable, subject to applicable restrictions set forth in
Section 10(a) hereof.

 

15



--------------------------------------------------------------------------------

(ii) Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Deferred Stock Award or an Other
Stock-Based Award subject only to future service requirements granted under this
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.

 

(iii) With respect to any outstanding Performance Award, Restricted Stock Award,
Deferred Stock Award or Other Stock-Based Award subject to achievement of
performance goals and conditions under this Plan, (A) a pro rata portion of the
Award shall be considered earned and payable based on the portion of the
Performance Period completed as of the date of the Change in Control and based
on performance to such date, or if performance to such date is not determinable,
based on target performance, and (B) the value at target performance of the
remaining portion of the Award shall be converted to a Restricted Stock Award,
or a Deferred Stock Award for purposes of Section 9(a)(iv). If Awards are not
assumed or substituted for by the successor company pursuant to Section
9(a)(iv), then the full Award shall be considered earned and payable.

 

(iv) Notwithstanding the foregoing, if in the event of a Change in Control the
successor company assumes or substitutes for an Option, Stock Appreciation
Right, Restricted Stock Award, Deferred Stock Award or Other Stock-Based Award,
then each outstanding Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award or Other Stock-Based Award shall not be accelerated as
described in Sections 9(a)(i), (ii) and (iii). For the purposes of this Section
9(a)(iv), an Option, Stock Appreciation Right, Restricted Stock Award, Deferred
Stock Award or Other Stock-Based Award shall be considered assumed or
substituted for if following the Change in Control the award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock Award, Deferred Stock Award or Other Stock-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting
the Change in Control by holders of Shares for each Share held on the effective
date of such transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award, Deferred Stock Award
or Other Stock-Based Award, for each Share

 

16



--------------------------------------------------------------------------------

subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting the Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.

 

(b) Definition of “Change in Control”. Unless otherwise specified in an Award
Agreement, a “Change in Control” shall mean the occurrence of any of the
following:

 

(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent
(50%) of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”), or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 9(b), the following
acquisitions shall not constitute a Change in Control: (w) any acquisition
directly from the Company; (x) any acquisition by the Company; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) below; or

 

(ii) During any period of twelve (12) consecutive months (not including any
period prior to the Effective Date), individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then

 

17



--------------------------------------------------------------------------------

outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

 

Notwithstanding anything to the contrary in the foregoing provisions of this
Section 9, in no event shall a “Change in Control” for purposes of this Plan
include a transaction or other event or series of events that would not be a
“Change in Control Event” as defined in IRS Notice 2005-1 (or such Treasury
Regulations or other guidance published by the IRS as may modify or supercede
Notice 2005-1).

 

10. General Provisions.

 

(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Shares or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.

 

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under this Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his

 

18



--------------------------------------------------------------------------------

or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon). A Beneficiary, transferee,
or other person claiming any rights under this Plan from or through any
Participant shall be subject to all terms and conditions of this Plan and any
Award Agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

 

(c) Adjustments.

 

(i) Adjustments to Plan Shares and Awards. In the event that, at any time and
from time to time subsequent to the Effective Date, there occurs any stock
dividend, extraordinary dividend or other distribution (whether in the form of
cash, Shares, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event relating to or affecting the outstanding Shares and/or such other
securities of the Company or any other applicable issuer, then the number of
Shares then available under this Plan shall be arithmetically or otherwise
appropriately adjusted to reflect the effects of such transaction or event, and
the Committee shall, in such manner as it may deem equitable, substitute,
exchange or adjust any or all of (A) the number and kind of Shares which may be
delivered in connection with Awards granted thereafter, (B) the number and kind
of Shares by which annual per-person Award limitations are measured under
Section 5 hereof, (C) the number and kind of Shares subject to or deliverable in
respect of outstanding Awards, (D) the exercise price, grant price or purchase
price relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee determines to be appropriate.

 

(ii) Adjustments in Case of Certain Corporate Transactions. In the event of any
proposed sale of all or substantially all of the Company’s assets or any
reorganization, merger, consolidation, or other form of corporate transaction in
which the Company does not survive, or in which the Shares are exchanged for or
converted into securities issued by another entity, the successor or acquiring
entity or an affiliate thereof may, with the consent of the Committee, assume
each outstanding Award or substitute an equivalent option, right or other award.
If the successor or acquiring entity or an affiliate thereof does not cause such
an assumption or substitution of any Award, then that Award shall terminate upon
consummation of the sale, merger, consolidation, or other corporate transaction,
with or without consideration as determined by the Committee. The Committee
shall give written notice of any proposed transaction referred to in this
Section 10(c)(ii) a reasonable period of time prior to the closing date for such
transaction (which notice may be given either before or after the approval of
such

 

19



--------------------------------------------------------------------------------

transaction), in order that Participants may have a reasonable period of time
prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction). A Participant may
condition his exercise of any Awards upon the consummation of the transaction.

 

(iii) Other Adjustments. In addition, the Committee (and the Board if and only
to the extent such authority is not required to be exercised by the Committee to
comply with Section 162(m) of the Code) is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards, or performance goals relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would (i) cause Options, Stock Appreciation Rights, Performance
Awards granted under Section 8(b) hereof to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder or (ii) cause any Award hereunder to
fail to satisfy the requirements of Code Section 409A, if applicable.

 

(d) Taxes. The Company and any Related Entity are authorized to withhold, from
any Award granted, any payment relating to an Award under this Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.

 

(e) Changes to this Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate this Plan, or the Committee’s authority to grant Awards
under this Plan, without the consent of stockholders or Participants, except
that any amendment or alteration to this Plan shall be subject to the approval
of the Company’s stockholders not later than the annual meeting next following
such Board action if such stockholder approval is required by any federal or
state law or regulation (including, without limitation, Rule 16b-3 or Code
Section 162(m)) or

 

20



--------------------------------------------------------------------------------

the rules of any stock exchange or automated quotation system on which the
Shares may then be listed or quoted, and the Board may otherwise, in its
discretion, determine to submit other such changes to this Plan to stockholders
for approval; provided that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award Agreement relating
thereto, except as otherwise provided in or in a manner in violation of this
Plan; provided that, without the consent of an affected Participant, no such
Committee or Board action may materially and adversely affect the rights of such
Participant under such Award. Notwithstanding anything to the contrary contained
in this Plan, but subject to the express requirements of this Plan and
Section 409A of the Code with regard to the minimum exercise price or other
pricing applicable to Options or Stock Appreciation Rights (as the case may be),
the Committee shall be authorized to amend any outstanding Option and/or Stock
Appreciation Right to reduce the exercise price or grant price without the prior
approval of the stockholders of the Company. In addition, the Committee shall be
authorized to cancel outstanding Options and/or Stock Appreciate Rights and
replace them with Awards having a lower exercise price without the prior
approval of the stockholders of the Company. Notwithstanding anything in this
Section 10(g) to the contrary, neither the Committee nor the Board shall amend
the provisions of Section 4(a) without the consent of Magnetar Capital Master
Fund, Ltd. (for so long as Magnetar Capital Master Fund, Ltd. holds at least 10%
of the Common Stock of the Company on a fully-diluted basis (including Common
Stock issuable on conversion of preferred stock of the Company).

 

(f) Limitation on Rights Conferred Under Plan. Neither this Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Related Entity, (ii) interfering in any
way with the right of the Company or a Related Entity to terminate any Eligible
Person’s or Participant’s Continuous Service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under this Plan
or to be treated uniformly with other Participants and Employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company unless and until the Participant is duly issued or transferred Shares in
accordance with the terms of an Award.

 

(g) Unfunded Status of Awards; Creation of Trusts. This Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in this Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Shares, other Awards or other property, or
make other arrangements to meet the Company’s obligations under this Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
this Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

 

21



--------------------------------------------------------------------------------

(h) Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable,
including incentive arrangements and awards which do not qualify under
Section 162(m) of the Code.

 

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to this Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(j) Governing Law. The validity, construction and effect of this Plan, any rules
and regulations under this Plan, and any Award Agreement shall be determined in
accordance with the laws of the jurisdiction of incorporation of the Company
without giving effect to principles of conflict of laws and excluding (to the
greatest extent permissible by law) any rule of law that would cause the
application of the laws of any jurisdiction other than the laws of the
jurisdiction of incorporation of the Company.

 

(k) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of this Plan.

 

(l) Plan Effective Date and Shareholder Approval; Termination of Plan. This Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by stockholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Sections 162(m) (if applicable) and 422, Rule 16b-3 under
the Exchange Act (if applicable), applicable requirements under the rules of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted, and other laws, regulations, and obligations of the Company
applicable to this Plan. Awards may be granted subject to stockholder approval,
but may not be exercised or otherwise settled in the event that stockholder
approval is not obtained. This Plan shall terminate at the earlier of
(i) termination of this Plan by the Board, or (ii) the tenth anniversary of the
Effective Date. Awards outstanding upon expiration of this Plan shall remain in
effect until they have been exercised or terminated, or have expired.

 

22